UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5146


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERMOL CHIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00552-WDQ-1)


Submitted:    February 12, 2009             Decided:   March 9, 2009


Before TRAXLER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermol Chin pled guilty to being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2006).                              The

district    court    determined        he    had     three    prior       convictions     of

serious drug offenses for purposes of the Armed Career Criminal

Act   (“ACCA”),     and    therefore        sentenced      Chin      to     the    statutory

mandatory    minimum      sentence      of     180     months’      imprisonment.         18

U.S.C. § 924(e) (2006).              Chin has appealed and contends that due

to Blakely v. Washington, 542 U.S. 296 (2004), and United States

v. Booker, 543 U.S. 220 (2005), the district court erred in

sentencing him under the ACCA based on predicate convictions

that were neither admitted by him nor proven to a jury beyond a

reasonable     doubt.       Chin       acknowledges          that    his     argument     is

foreclosed by precedent, but wishes to preserve the issue for

further review.           See Almendarez-Torres v. United States, 523

U.S. 224 (1998); United States v. Cheek, 415 F.3d 349 (4th Cir.

2005).      Accordingly,        we    affirm     the     judgment      of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately          presented      in      the    materials

before   the   court      and    argument        would    not    aid      the     decisional

process.

                                                                                    AFFIRMED




                                             2